PER CURIAM.
The motion to open the default should be denied for the reasons that the appellant failed to appear on Monday, March 12th, the day that thé appeal was set down for argument; that he failed to pay the costs previously imposed before the case was called on that day; and, finally, that .the order which he appeals from was entered upon his own motion at special term, and granted him leave to come in and defend upon terms, that he did not comply with the terms, and that a final order denying his motion has been entered, it appears, upon his consent Motion denied, without costs.